

115 S986 IS: Fairness for Our Hospitals Act of 2017
U.S. Senate
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 986IN THE SENATE OF THE UNITED STATESApril 27, 2017Mr. Menendez (for himself, Mr. Booker, Mr. Carper, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to permit hospitals in all-urban States to be
			 considered Medicare dependent hospitals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fairness for Our Hospitals Act of 2017. 2.Permitting hospitals in all-urban States to be considered Medicare dependent hospitals (a)In generalSection 1886(d)(5)(G)(iv)(I) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(G)(iv)(I)) is amended to read as follows:
				
 (I)that— (aa)is located in a rural area; or
 (bb)for discharges occurring on or after January 1, 2011, is located in a State with no rural area (as defined in paragraph (2)(D)) and satisfies any of the criteria in subclause (I), (II), (III), or (IV) of paragraph (8)(E)(ii),.
 (b)Process for recalculating paymentsNot later than 120 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall establish and implement a process under which the Secretary shall reimburse hospitals impacted by the amendment made by subsection (a) for any underpayments under title XVIII of the Social Security Act that are a result of the implementation of such amendment.